DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US Patent 8406722).
Regarding claim 1, Figure 4 of Roy discloses an electronic device comprising:
a communication module [Figure 3]
a processor [301 Figure 3]
wherein the processor is configured to identify a downlink channel state of a carrier for transmission using the communication module [Figure 4]
determine a reference frequency band for a signal to be transmitted through the communication module, based on the channel state [column 11 lines 1-20]
determine a clock frequency for at least one component comprised in the electronic device as a first clock frequency when the reference frequency band is a first reference frequency band [Figure 4]
determine the clock frequency for the at least one component comprised in the electronic device as a second clock frequency when the reference frequency band is a second reference frequency band [column 11 lines 1-20; Figure 4]

Regarding claim 6, Figure 4 of Roy discloses wherein the downlink channel state comprises at least one of a reference signal received power, a received signal strength indication, a reference signal received quality, a signal-to-interference-plus-noise ratio, or a combination thereof, wherein the first clock frequency is a frequency not causing interference in the first reference frequency band, and wherein the second clock frequency is a frequency not causing interference in the second reference frequency band [Figure 4].

Regarding claim 7, Figure 4 of Roy discloses an electronic device comprising:
a communication module configured to perform communication using a plurality of component carriers [Figure 3]
at least one processor [301 Figure 3]
a memory configured to be connected to the processor [301 Figure 3]
wherein the memory stores instructions that, when executed, cause the processor to determine a reference frequency band, based on downlink channel state information about each of the plurality of component carriers [column 11 lines 1-20]
determine a clock frequency for at least one component comprised in the electronic device, based on the determined reference frequency band [Figure 4; column 11 lines 1-20]

Regarding claim 8, Figure 4 of Roy discloses wherein the instructions cause the processor to: determine whether the downlink channel state information about each of the plurality of component carriers satisfies a preset condition, and determine a frequency band of at least one component carrier as the reference frequency band when downlink channel state information about the at least one component carrier among the plurality of component carriers satisfies the preset condition [Figure 4; column 11 lines 1-20].

Regarding claim 14, Figure 4 of Roy discloses wherein the downlink channel state information comprises at least one of a reference signal received power, a received signal strength indication, a reference signal received quality, a signal-to-interference-plus-noise ratio, or a combination thereof [Figure 4; column 11 lines 1-20].

Regarding claim 15, Figure 4 of Roy discloses an operating method of an electronic device, the method comprising:
identifying a plurality of component carriers used for communication with an external device [Figure 3]
determining a reference frequency band, based on downlink channel state information about each of the plurality of component carriers [column 11 lines 1-20]
determining a clock frequency for at least one component comprised in the electronic device, based on the determined reference frequency band [Figure 4; column 11 lines 1-20]


Allowable Subject Matter
Claims 2-5 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842